Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to withdraw/vacate prior office action
	This office action is provided in place of and vacates the non-final office action dated March 22, 2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8 - 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "over the full area" in lines 2- 3.   There is insufficient antecedent basis for this limitation in the claim. As written, claim 6 depends on claim 1. There is no mention in claim 1 of “a full area.” Thus, it appears claim 6 should be corrected to state “a full area” such that the entire phrase should read “…over a full area or a partial area on this surface.” Furthermore, for consistency with claim 1, “…on this surface” in the last line of claim 6 should read “…on the at least one surface of the building board.”
Claim 8 recites the limitation “…wherein the strips extend…” in line 1. As written, claim 8 depends on claim 1 and there is no mention of “strips” in claim 1. The first mention of “strips” is in claim 7 and thus, the dependency of claim 8 should be corrected such that it depends on claim 7.
Likewise, claim 9 recites the limitation “…the full area” in line 3. As written claim 9 depends on claim 1 and there is no mention in claim 1 of “a full area.” Thus, it appears claim 9 should be corrected to state “a full area” such that the entire phrase should read “…over a full area or a partial area by a casing material.”
In addition, claim 12 is a “use” claim without any active, positive steps. Note claim 12 recites the following:
“Use of graphene and/or graphene oxide, for raising the fire resistance class of building products, wherein the building products are in particular cement-containing, preferably gypsum-containing building products, wherein a graphene and/or graphene oxide layer is composed of graphene or graphene oxide paper.”

As written, the claim recites a use but does not recite any steps and thus, the metes and bounds of the claim are unclear. In other words, there is no “step” of utilizing the graphene and/or graphene oxide. The phrase “for raising the fire resistance class of building products” is a recitation of intended use and appears to be part of the preamble. The transitional phrase “comprising” is not in the claim and thus, it is difficult to distinguish what actual step or steps is being claims. Appropriate correction is required. See MPEP 2173.05.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurt (WO 2013/109891 A1, of which the US equivalent cited below is US 2014/0370246 A1) in view of Remmele, et al. (US 5,979,131). 
With respect to claim 1, Hurt teaches a building board (see paragraph 0005-0007 and 0043 wherein the reference teaches boards comprised of a substrate and an environmental barrier thereon for use in protective equipment, construction materials such as drywall, substrates for use in construction and/or the home building industry) wherein the building boards comprise graphene and/or graphene oxide (paragraph 0009 – 0010 and 0043 – 0044 wherein the reference teaches a substrate such as wood with a graphene-based layer thereon to contain small molecules within the substrate) and wherein the building board comprises a plurality of material layers (paragraph 0010 and 0033), wherein at least one of the plurality of material layers is a graphene or graphene oxide layer composed of graphene paper or graphene oxide paper, wherein the layer composed of graphene paper or graphene oxide paper is present on at least one surface of the building board (paragraph 0043).
Note that Hurt teaches a substrate which can be used in the construction industry and can include wood, drywall, particle board, concrete, masonry and the like (paragraph 0043). The substrate is encased or covered with barrier layer(s) wherein one or more barrier layers of graphene or graphene-based layers are included (paragraph 0043). The barrier layer itself may be a single layer or multiple layers or sheets to encase the substrate thereby preventing movement of small molecules from one side to the other of the substrate (paragraph 0041). 
Also note that Hurt teaches an equivalent method to producing the graphene and/or graphene oxide “paper” or sheets. Applicant’s specification notes that the graphene or graphene oxide in paper-like form is produced by colloidal solution and deposition on the substrate and drying (see disclosure, page 5, lines 25 – 30). Likewise, Hurt teaches producing a liquid solution of graphene and deposition on a substrate and subsequent cooling (paragraph 0056). 
While Hurt does not specifically teach the use of gypsum, it is noted that Hurt teaches a substrate for use in the construction industry and the reference further teaches the substrate being made of wood products, fiber board, particle board, plywood and the like and thus, it would be obvious to have a substrate made of gypsum, a commonly used material in building construction.
However, Remmele, et al. is cited for teaching an exterior insulation and finish system. Remmele, et al., teaches a building substrate or construction material wherein the substrate is made of plywood or gypsum (item 12 – figure 1; see also column 1, lines 44 – 45). 
Thus, it would have been obvious at the time of the invention to have made the substrate of Hurt out of gypsum as taught by Remmele, et al because as noted by Remmele, et al, gypsum is a commonly-used material for building boards. 
With respect to claim 6, Hurt in view of Remmele, et al. teaches or renders obvious wherein the layer composed of graphene paper or graphene oxide paper is applied over the full area or a partial area on this surface. (See Hurt, paragraph 0041 and 0043). Note that Hurt teaches the graphene layers encasing or covering the substrate and thus, applied over the full area as claimed. 
With respect to claim 7, Hurt in view of Remmele, et al. teaches or renders obvious wherein the layer composed of graphene paper or graphene oxide paper comprises individual strips (See Hurt, paragraph 0032 – 0033 which teaches a single layer of graphene-based planar sheets may be overlapping and tiled). 
With respect to claim 8, Hurt in view of Remmele, et al. teaches or renders obvious wherein the strips extend in the longitudinal and/transverse direction of the building board. (See Hurt, paragraph 0032 – 0033 which teaches a single layer of graphene-based planar sheets overlapping or tiled. Because the sheets would cover the entire substrate, they must extend in either the longitudinal and/or transverse direction of the building board.)
With respect to claim 9, Hurt in view of Remmele, et al. teaches or renders obvious wherein the at least one layer composed of graphene paper or graphene-oxide paper is overlapped over the full area or a partial area by a casing material. (See Hurt, paragraph 0032 – 0033. Because Hurt teaches that there may be multiple planar sheets overlapping one another – one graphene sheet overlapping one beneath it encases the layer. Please note that the type of encasing material is not claimed and thus, one graphene sheet disposed parallel and overlapping the sheet beneath it encases the graphene by at least a partial area, as claimed.)
With respect to claim 10, Hurt in view of Remmele, et al. teaches or renders obvious wherein the at least one layer composed of graphene paper or graphene oxide paper is contained as a reinforcement in the building board material (See Hurt, paragraph 0043 and 0044 which teaches the layers of graphene are used to contain small molecules within the substrate, thereby protecting the integrity of the substrate).

With respect to claim 12, Hurt in view of Remmele, et al. teaches or renders obvious use 
of graphene and/or graphene oxide (See Hurt, paragraph 0032 and 0043), for raising the fire resistance class of building products (See Hurt, paragraph 0009 which teaches the use of barrier layers of graphene or graphene-oxide to prevent or inhibit transport of toxicants into the environment, which can produce environmental hazards), wherein the building products are in particular cement-containing, preferably gypsum-containing building products, wherein a graphene and/or graphene oxide layer is composed of graphene paper or graphene oxide paper (See Hurt, paragraph 0032 – 0033, 0043 – 0044).
	Note that the claim as written does not require gypsum. It is only preferable and thus, optional. However, the combination of prior art references does address building board materials to include cement-containing and gypsum. 
	Also note that the claim recites “for raising the fire resistance class of building products.” This phrase is a recitation of intended use and because the prior art product anticipates and/or renders obvious the claimed product, the prior art product would be capable of raising the fire resistance as claimed. Furthermore, the prior art reference of Hurt does teach the use of barrier layers of graphene to encase a substrate in order to prevent migration of toxicants which can potentially leech hazardous chemicals into the environment and result in hazardous conditions. 


Claim(s) 1, 6, 9 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101440992 B1, English translation included herein and citations below). 
With respect to claim 1, Park teaches or renders obvious gypsum-containing building boards, wherein the building boards comprise graphene and/or graphene oxide and wherein the building board comprises a plurality of material layers, wherein at least one of the plurality of material layers is a graphene or graphene oxide layer composed of graphene paper or graphene oxide paper, wherein the layer composed of graphene paper or graphene oxide paper is present on at least one surface of the building board. (Park paragraph 0032, 0033 and figure 1’ [annotated below]). 

    PNG
    media_image1.png
    184
    365
    media_image1.png
    Greyscale

20’ and 20 are alternating layers of impregnated graphene while 10 and 10’ are gypsum wood veneer.
With respect to claim 6, Park teaches wherein the layer composed of graphene paper or graphene oxide paper is applied over the full area or a partial area on this surface (See figure 1’ above wherein the graphene layers cover the full extent of the wood veneer layers and thus are applied over the full area as claimed.) 
With respect to clam 9, Park teaches or renders obvious wherein the at least one layer composed of graphene paper or graphene-oxide paper is overlapped over the full area or a partial area by a casing material. (See figure 1’ above wherein the graphene layers cover the full area of the gypsum veneer and are encased by a finishing veneer 230; See also Park paragraph 0098 – 0099).
With respect to claim 10, teaches or renders obvious wherein the at least one layer composed of graphene paper or graphene oxide paper is contained as a reinforcement in the building board material (See Park, paragraph 0009).
With respect to claim 12, Park teaches or renders obvious use 
of graphene and/or graphene oxide (See Park, paragraph 0009), for raising the fire resistance class of building products (See Park, paragraph 0005), wherein the building products are in particular cement-containing, preferably gypsum-containing building products, wherein a graphene and/or graphene oxide layer is composed of graphene paper or graphene oxide paper (See Park, paragraph 0042, 0050 and figure 1’ included above).

Response to Arguments/Interview
Applicant’s arguments, presented during the telephonic interview on June 21, 2022 are persuasive and thus, based on presented arguments over the combinability of the art, examiner agreed to withdraw and vacate prior office action. New ground(s) of rejection are presented herein with the references of Hurt, Remmele, et al. and Park. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Miller whose telephone number is (571)272-1534. The examiner can normally be reached Mon-Fri ~9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached at 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783